DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on January 05, 2022 in response to the Office Action mailed on October 06, 2021. 

Status of the Claims
Claims 1-30 are pending.
Claim 12 is currently amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Breiner (Ph: 515-242-2411) on April 5, 2022. 
The application has been amended as follows: 

In the claims
The claims 1-30 filed on January 07, 2022 are considered as the base line.  
Additionally, claims 19-30 have been cancelled and claims 1-18 have been amended as follows:
(Currently Amended) A method of operating a supply chain management system, the method comprising:
                  procuring at least one item based on an input from an entity; 
storing details of the at least one procured item in a data block of a blockchain, wherein the blockchain includes a plurality of linked data blocks with multiple branches;
assigning at least one internet of things device to the at least one item;
monitoring and capturing in real-time one or more performance data of the at least one item using the at least one internet of things device;
transmitting and storing the captured one or more performance data in the data block;
in response to a dysfunction of the at least one item, sending an automated signal to a processor for initiating analysis of an aggregate performance data pattern of the at least one dysfunctional item;
determining at least one optimization characteristic of a required item to replace the at least one dysfunctional item for enhanced performance, wherein a plurality of backend scripts used by the processor to determine the at least one optimization characteristic of the required item to replace the at least one dysfunctional item is created by a bot based on the aggregate performance data pattern and artificial intelligence processing to determine the at least one optimization characteristic;
identifying, by the processor, the required item from an item master database; and
procuring the required item and storing details of the item in at least one blockchain element extending from the data block.

(Currently Amended) The method of claim 1, wherein the at least one optimization characteristic is determined using at least one AI engine coupled to the processor configured to process a prediction algorithm based on the analyzed aggregate performance data pattern, wherein the artificial intelligence engine includes machine learning models created with supervised learning technique.

(Currently Amended) The method of claim 2, further comprising:  the processor determining the at least one optimization characteristic by analyzing impact of a plurality of neighboring items on the at least one dysfunctional item and analyzing the performance data of the at least one dysfunctional item that enables creation of the aggregate data pattern by the artificial intelligence engine based on artificial intelligence based dynamic processing logics, wherein the AI engine utilizes dynamically created prediction algorithm to determine optimization characteristics with reduced processing times using a bot.


(Currently Amended) The method of claim 3, wherein the artificial intelligence engine-based processing logic integrates deep learning, predictive analysis, information extraction, planning, scheduling, impact analysis and robotics for analysis of the aggregate data patterns to determine the at least one optimization characteristic.

(Currently Amended) The method of claim 2, wherein the required item is identified from the item master database using the artificial intelligence engine and the database includes a consolidated list of items from multiple suppliers.

(Currently Amended) The method of claim 1, wherein the blockchain element is connected to the data block of the blockchain for storing dynamically changing one or more performance data of the at least one item.

(Currently Amended) The method of claim 2, wherein the artificial intelligence engine runs the prediction algorithm based on the performance data pattern of the at least one dysfunctional item, a working environment data of the item, for determining the optimization characteristics of the required item.

(Currently Amended) The method of claim 7, wherein the environment includes humidity, temperature, operational hours.

(Currently Amended) The method of claim 5, further comprising the steps of:
sending an alert signal to the processor in case the at least one dysfunctional item was procured from a supplier present in a reject list; and
identifying a new supplier for procuring the required item.

(Currently Amended) The method of claim 1, wherein a monitoring engine is configured to learn the performance data pattern of the at least one item in the working environment based on the performance data.

(Currently Amended) The method of claim 10, wherein the block chain including the data block receives the performance data from the internet of things devices for analysis to determine aggregate data patterns based on artificial intelligence based prediction algorithm to determine optimization characteristics of the required item.

(Currently Amended) A supply chain management system comprising:
a cloud based internet of things network including:
   a plurality of internet of things devices in communication with each other, wherein the devices are configured for tracking, capturing, processing, transmitting and receiving performance data of a plurality of items procured through a supply chain network; and
   at least one server having at least one artificial intelligence engine configured to process performance data received from the plurality of internet of things devices to identify a data pattern for determining optimization characteristics of the plurality of items, wherein a plurality of backend scripts is created by a bot based on the data patterns and artificial intelligence processing for determining the optimization characteristics;
and
a cloud based internet of things network having a blockchain distributed network, wherein the blockchain distributed network includes
a plurality of linked data blocks forming a blockchain with multiple branches configured for storing details of the plurality of items;
wherein the data blocks include information related to working environment of the plurality of items, performance data of the plurality of items being tracked and recorded in blocks;
at least one element each connected to the multiple branches of the blockchain for storing dynamically changing performance data and the optimization characteristics of the plurality of items, wherein the performance data and characteristics change when at least one item of the plurality of items is replaced by at least one required item after dysfunction.

(Currently Amended) The system as claimed in claim 12, wherein the at least one artificial intelligence engine is configured to compare the performance data with a specification data associated with the plurality of items at manufacture, wherein the artificial intelligence engine includes machine learning models created with supervised learning technique.

(Currently Amended) The system as claimed in claim 12 further comprising: a printer connected to the internet of things network, wherein the printer is configured for printing the at least one required item depending on the specification data, optimization characteristics and performance data of a dysfunctional item and a specification data of the at least one required item, wherein the specification data of the at least one required item is determined based on the analysis of the performance data of the item on dysfunction along with information about working environment as stored in the data blocks of the blockchain network.

(Currently Amended) The system as claimed in claim 12, wherein the at least one element is an extension of the blockchain to accommodate for data of the at least one required item without removing, modifying or altering the specification data of the plurality of items.

(Currently Amended) The system of claim 12, wherein at least one of the plurality of items is a single component or an assembly of sub components combined to produce the at least one of the plurality of items.

(Currently Amended) The system of claim 12, further comprising: a support architecture including a controller encoded with instructions enabling the controller to function as the bot configured to generate the plurality of scripts created for determining optimization characteristic for the at least one required item based on the prediction algorithm.

(Currently Amended) The system of claim 12, wherein the artificial intelligence engine-based processing logic integrates deep learning, predictive analysis, information extraction, planning, scheduling, impact analysis and robotics for analysis of the data patterns to determine the optimization characteristics.
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 


Allowance
 Claims 1-18 are allowed. Applicant’s remarks and argument filed on January 06, 2022 is considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of, in response to a dysfunction of the at least one item, sending an automated signal to a
processor for initiating analysis of an aggregate performance data pattern of the at least one dysfunctional item, determining at least one optimization characteristic of a required item to replace the at least one dysfunctional item for enhanced performance wherein a plurality of backend scripts used by the processor to determine the at least one optimization characteristic of the required item to replace the at least one dysfunction item is created by a bot based on the aggregate performance data pattern and AI processing to determine the at least one
optimization characteristic and the required item from an item master database and procuring the required item and storing details of the item in at least one blockchain element extending from the data block, which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687